     Case 2:20-cv-01401-TLN-KJN Document 17 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA, for the                 No. 2:20-cv-01401-TLN-KJN
      use and benefit of BCP
12    MECHANICAL, LLC, a California
13    limited liability company,
                                                        ORDER
14                       Plaintiff,

15           v.

16    ANDERSON BURTON
      CONSTRUCTION, INC., a California
17    corporation; WESTERN SURETY
      COMPANY, a South Dakota corporation,
18
                         Defendants.
19

20          Having considered Western Surety Company’s Motion to Set Aside Clerk’s Entry of
21   Default (ECF No. 10), and upon good cause showing, the Court GRANTS the motion and issues
22   the following Order:
23          IT IS HEREBY ORDERED that:
24          1. The Default entered against Defendant Western Surety Company on August 26, 2020
25   (ECF No. 6), is hereby set aside;
26          2. Defendant Western Surety Company is granted leave to file an Answer in this action
27   within five (5) days of entry of this Order; and
28
                                                        1
     Case 2:20-cv-01401-TLN-KJN Document 17 Filed 01/19/21 Page 2 of 2


 1          3. Plaintiff will not be sanctioned because of her failure to timely file a statement of non-

 2   opposition to Western Surety’s Motion.

 3   DATED: January 15, 2021

 4

 5

 6                                                           Troy L. Nunley
                                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
